Citation Nr: 1431564	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

The issue of the validity of an overpayment of Department of Veterans Affairs (VA) compensation benefits for a dependent spouse in the amount of $1,652.

(Entitlement to special monthly compensation (SMC) based on the need for regular aid an attendance of another person is subject to another decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968. 

This matter comes to the Board of Veterans' Appeals from a September 2010 determination of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota, in which an overpayment of $25,328 was created.  The VA Regional Office (RO) in Louisville, Kentucky currently has jurisdiction over the Veteran's claims file.

In a March 2011 letter, A.P. was added to the Veteran's compensation award as a dependent spouse effective February [redacted], 1997, which resulted in actual compensation being paid starting March 1, 1997.  See 38 C.F.R. § 3.31(a) (2013) (providing that payment of monetary benefits based on an award of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  As a result, in an October 2013 statement of case, the amount of the overpayment was reduced to VA compensation benefits in the amount of $1,652.

In an April 2011 statement, an attorney working in conjunction with the Veteran's counsel withdrew the Veteran's request for a hearing.  Therefore, no further development as to a hearing is necessary.

The Board's review includes the electronic and paper claims file.

The issues of entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $1,652 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In December 1978, the Veteran submitted his marriage certificate regarding his marriage to J.S., a.k.a. J.K., to receive additional VA compensation benefits for a dependent spouse.

2.  The Veteran divorced J.S., a.k.a. J.K., on March [redacted], 1993.

3.  The Veteran married A.P. on February [redacted], 1997.

4.  The weight of the evidence shows that the Veteran was unmarried from March [redacted], 1993, to February [redacted], 1997, during which time he was received additional compensation benefits for a dependent spouse and resulted in an overpayment of compensation benefits of the amount of $1,652.


CONCLUSION OF LAW

The overpayment of VA compensation benefits for a dependent spouse in the amount of $1,652 was validly created.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(f), 5112(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31, 3.102, 3.401, 3.660 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Since this is a claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq as opposed to a claim for a waiver of recovery of an overpayment, the Veterans Claims Assistance Act of 2000 is applicable to this claim.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In response to the receipt of a VA Form 21-0538, Status of Dependents Questionnaire, on November 24, 2009, and a telephone call with the appellant on December 16, 2009, VA notified the Veteran in a letter of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The claim was most recently readjudicated in an October 2013 statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The appellant submitted his divorce decree as to his marriage to J.S. and his marriage certificate as to his marriage to A.P.  He also submitted a VA Form 21-686c, Declaration of Status of Dependents.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

A claimant who is receiving compensation is required to report to the VA any material change or expected change in income or other circumstance that affects the payment of benefits.  38 C.F.R. § 3.660.  

The effective date of a reduction or discontinuance of compensation, dependency and indemnity compensation, or pension by reason of marriage, annulment, divorce, or death of a dependent of a payee shall be the last day of the month in which such marriage, annulment, divorce, or death occurs.  38 U.S.C.A. § 5112(b). 

The award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).

38 C.F.R. § 3.401(b) provides that an award of additional disability compensation for a dependent is effective from the latest of the following dates:  

(1) Date of claim.  This term means the following, listed in their order of applicability:  
(i) Date of veteran's marriage ... if the evidence of the event is received within one year of the event; otherwise, 
(ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request.  
(2) Date dependency arises.  
(3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  
(4) Date of commencement of veteran's award.  

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (which does not apply in this case), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).  The term "increased award" includes an award which is increased because of an added dependent.  38 C.F.R. § 3.31(b).

Analysis

In a September 2010 determination, the VA RO in Louisville, Kentucky, removed J.S., a.k.a. J.K., from the Veteran's VA compensation benefits as a dependent spouse effective March 1, 1993.  In a September 2010 determination of the VA Debt Management Center in St. Paul, Minnesota, an overpayment of $25,328 was created.  

In a March 2011 letter, the VA RO in Louisville, Kentucky, added A.P. to the Veteran's compensation award as a dependent spouse effective March 1, 1997.  As a result, in an October 2013 statement of case, the amount of the overpayment was reduced to VA compensation benefits in the amount of $1,652.

In December 1978, the Veteran submitted his marriage certificate regarding his marriage to J.S., a.k.a. J.K., to receive additional VA compensation benefits for a dependent spouse.  In various letters dated from September 1986 to November 1991, the Veteran was repeatedly informed that if there is any change in the status of your dependents, you should notify VA immediately.

The Veteran divorced J.S., a.k.a. J.K., on March [redacted], 1993.  Although VA medical records show that in October 1990 and March 1991, the appellant reported that he was separated and that a divorce was pending, respectively, in a July 1991 VA Form 21-0595d (NR), Social Security Number Solicitation, he reported that J.S. was still his spouse.  Even though an August to October 1991 VA hospitalization record shows that the Veteran reported that he was divorced, he was still legally married to J.S. until March [redacted], 1993.  Indeed, in an April 1994 letter, he was informed that VA included additional benefits for his spouse.  He was further informed that he must tell VA immediately if there is any change in the number or status of your dependents and that failure to VA immediately of a dependency change will result in an overpayment that must be repaid.  In light of the various letters, to include most importantly the April 1994 letter sent to him after his March 1993 divorce, and in light that the Veteran never reported the fact that he was divorced to the RO, the Board finds that VA should not assumed that he was divorced when he reported a divorce to a medical provider in November 1991, which was, in any event, an inaccurate assertion at that time.  Therefore, VA had no reason to discontinue his additional compensation benefits for a dependent spouse effective March 3, 1993.  

In December 1993, after the divorce to J.S., a.k.a. J.K., he still reported her as his spouse.  

While the Veteran reported to VA medical professionals in 1994 that he was divorced and while he listed A.P. as a mother of a dependent child in March 1996 statement, he had not reported to the RO that he had divorced J.S. 

As noted by an attorney associated with the current counsel in an April 2011 statement, in a VA Form 21-686c, declarations of status of dependents, received in February 1996, he reported that he was still separated from J.S., a.k.a. J.K.  That attorney argued that VA was on notice at minimum that the continuance of the marriage to J.S., a.k.a. J.K., was in question.  However, to the extent that the attorney was arguing that the overpayment of VA compensation benefits for a dependent spouse should have ended in February 1996, the Board notes that the Veteran misrepresented his marital status because he was already divorced.  Therefore, the Board finds that overpayment of VA compensation benefits for a dependent spouse should not have ended in February 1996 based on the fact the Veteran only admitted that he was no longer living with his ex-spouse.

In the April 2011 statement, an attorney associated with the current counsel argued that on June 4, 1996,  VA Form 21-526, veteran's application for compensation or pension, he did not provide information about his marriage and thus notified VA that he was not married when he left blank those aspects of the application blank.  See June 1996 VA Form 21-526, page 9.  That attorney further argues that VA was on notice that he was no longer married to J.S., a.k.a. J.K., and that if it was unclear, VA should have sought clarification of his marital status.  The attorney added that VA neither updated his compensation rate based on those findings nor did VA seek clarification.  The attorney concluded that therefore VA is at fault for the creation of the overpayment as of June 4, 1996.

However, the Board notes that on page 8 of the June 1996 VA Form 21-526 the Veteran provided some partial information that indicated that he was claiming that he was still married to J.S., a.k.a. J.K.  Specifically, he reported that he had only been married once and that he was living with his spouse.  He indicated that his spouse was born in 1948.  The Board notes that the Veteran married J.S., a.k.a. J.K, in 1967 and that his second spouse, A.P., was born in 1974.  Therefore, the Board finds that the Veteran had not notified VA that he was no longer married to J.S., a.k.a. J.K. and that VA is not at fault for the creation of the overpayment as of June 4, 1996.  In fact, the information provided at that time strongly suggested that the Veteran remained married to his first wife, and the Board concludes that overpayment of VA compensation benefits for a dependent spouse should not have ended on June 4, 1996, based on information on page 8 of the VA Form 21-526.

The Veteran married A.P. on February [redacted], 1997.  The Veteran was unmarried from March [redacted], 1993, to February [redacted], 1997, during which time he was received additional compensation benefits for a dependent spouse.  Given that the effective date of a reduction or discontinuance of compensation, dependency and indemnity compensation, or pension by reason of marriage, annulment, divorce, or death of a dependent of a payee shall be the last day of the month in which such marriage, annulment, divorce, or death occurs, the Veteran's compensation benefits should have been reduced effective March 30, 1993.  Since the Veteran married A.P. on February [redacted], 1997, pursuant to 38 C.F.R. §§ 3.31 and 3.401, the earliest effective date for the award of additional VA compensation benefits on the basis of A.P. being a dependent spouse is March 1, 1997.  The period in which the appellant was unmarried resulted in an overpayment of compensation benefits of the amount of $1,652 was created.

As noted above, in a March 2011 letter, the VA RO in Louisville, Kentucky, added A.P. to the Veteran's compensation award as a dependent spouse effective March 1, 1997, the earliest possible effective date.  As a result, in an October 2013 statement of case, the amount of the overpayment was reduced to VA compensation benefits in the amount of $1,652.

The weight of the evidence shows that the Veteran was unmarried from March [redacted], 1993, to February [redacted], 1997, during which time he was received additional compensation benefits for a dependent spouse and resulted in an overpayment of compensation benefits of the amount of $1,652.

Finally, the Board notes that the remaining arguments presented by the counsel and his associated attorneys pertain to reasons why a waiver of recovery of the remaining overpayment should be granted and not the validity of the overpayment itself.  As noted in the Introduction, the matter of waiver of recovery of the overpayment has been referred to the AOJ for initial consideration.


ORDER

The overpayment of VA compensation benefits for a dependent spouse in the amount of $1,652 was validly created.    



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


